
	
		II
		111th CONGRESS
		1st Session
		S. 401
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2009
			Mr. Harkin (for himself
			 and Mr. Kohl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to provide special reporting and disclosure rules for individual account
		  plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defined Contribution Fee Disclosure
			 Act of 2009.
		2.Special reporting
			 and disclosure rules for individual account plans
			(a)In
			 generalPart 1 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended—
				(1)by redesignating
			 section 111 (29
			 U.S.C. 1031) as section 113; and
				(2)by inserting after
			 section 110 (29
			 U.S.C. 1030) the following new sections:
					
						111.Disclosure to Employers Sponsoring Defined Contribution
		  Plans(a)Service disclosure
				statementThe plan administrator of an individual account plan
				which includes a qualified cash or deferred arrangement (or any other plan
				official with contracting authority under the terms of the plan) may not enter
				into any contract with any person for services to the plan unless such plan
				administrator or other official has received, reasonably in advance of entering
				into the contract, a written statement from such person which—
								(1)describes the
				services for the plan that will be provided under the contract and identifies
				any other entity that will be performing such services under the contract
				(including any other affiliated or third party service providers) pursuant to a
				direct contract with the plan administrator (or any other plan official with
				contracting authority under the plan), and
								(2)provides the
				expected total annual charges for the services for the plan that will be
				provided under the contract including a reasonable allocation of such total
				annual charges among all relevant component charges.
								For
				purposes of paragraph (2), the expected total annual charges and each component
				charge may be provided in the form of a dollar amount or in the form of a
				formula, such as a percent of assets or a dollar charge. The form of the such
				charges shall be consistent throughout the statement.(b)Minimum
				allocation requirements
								(1)In
				generalThe allocation required under subsection (a)(2) shall,
				pursuant to rules prescribed by the Secretary, provide the following component
				charges (to the extent such services for the plan are provided under the
				contract):
									(A)Charges for
				investment management.
									(B)Charges for
				recordkeeping and administration.
									(C)Sales charges,
				including commissions, and charges for advisory services.
									(D)Any other charges
				not described in subparagraphs (A), (B), and (C).
									(2)EstimationsTo
				the extent the actual charges or percentages required to be disclosed under
				subsection (a)(2) are not known, the service provider may provide a reasonable
				and representative estimate and shall indicate any such estimate as being such
				an estimate. If any estimate of a material charge provided under such
				subsection is subsequently determined to be materially incorrect, the service
				provider shall provide the correct amount in an amended report as soon as is
				reasonable after such correct amount is known. Such amended report or, in the
				case of a plan year in which no estimate of a material charge has been
				determined to be materially incorrect, a report setting forth such fact, shall
				be provided not less often than annually.
								(3)DefinitionsThe
				Secretary shall provide by regulation definitions of the terms used in this
				subsection.
								(c)Disclosure of
				financial relationships
								(1)In
				generalThe statement required under subsection (a) shall include
				a written disclosure of—
									(A)any payments
				which the service provider receives from an unaffiliated person other than the
				plan or plan sponsor in connection with the provision of services to the plan,
				including any payments received for including certain investment options as
				part of a menu of investment options,
									(B)any financial or
				personal relationship with the plan sponsor, the plan, or another person
				providing services to the plan, if such relationship results in the service
				provider deriving any material benefit in addition to those already identified
				in the contract in connection with its services to the plan, and
									(C)such other
				similar arrangements benefitting the service provider as may be specified by
				the Secretary.
									(2)InclusionsDisclosures
				described under paragraph (1)(B) shall include the extent to which the service
				provider uses its own proprietary investment products. Disclosures under this
				subsection may include a description of any applicable prohibited transaction
				exemption under section 408. Nothing in this subsection affects the operation
				of section 406 or 408.
								(d)Disclosure of
				impact of share classesThe statement required under subsection
				(a) shall, to the extent applicable, disclose that the share prices of certain
				mutual fund investments may be different from the share price outside of the
				plan due to the existence of different share classes and the basis for these
				differences.
							(e)Disclosure of
				certain arrangements in connection with free or discounted services or rebates
				by service providers
								(1)In
				generalIn any case in which services are provided to the plan,
				or to the plan sponsor in connection with the plan, by any service provider
				without charge or for fees set at a discounted rate or subject to rebate, the
				statement required under subsection (a) shall include a description of the
				extent to which, and the amount by which, consideration is otherwise obtained
				by the service provider, the plan, or the plan sponsor for such services,
				directly or indirectly, by means of any charges against the account of the
				participant or beneficiary.
								(2)ExceptionThe
				Secretary may provide an exception to the requirement under paragraph (1) for
				small plans, if such requirements are determined by the Secretary to be overly
				burdensome on such plans.
								(f)Model
				statementThe Secretary shall prescribe a model statement that
				may be used for purposes of satisfying the requirements of this section.
							(g)Form and mannerAny statement required under this
				section—
								(1)shall be provided
				in a form and manner prescribed in regulations of the Secretary,
								(2)shall be written
				in a manner so as to be understood by the average plan participant, and
								(3)may be provided
				in written, electronic, or other appropriate form to the extent such form is
				reasonably accessible to persons to whom the notice is required to be
				provided.
								(h)UpdatingEach
				contract with a service provider entered into as described in subsection (a)
				shall require that the service provider provide to the plan administrator,
				during the term of the contract, an updated written statement described in
				subsection (a)—
								(1)at least annually,
				and
								(2)as soon as
				practicable after any material change in the information provided in the
				statement.
								(i)Availability to
				participantsThe plan sponsor
				or plan administrator shall provide to participants and beneficiaries a copy of
				any statement received pursuant to this section within 30 days after receipt of
				a written request for such statement.
							(j)LimitationThe
				requirements of this section shall apply with respect to any contract for
				services only if the total cost for such services under such contract equals or
				exceeds the greater of—
								(1)$5,000 per plan
				year, or
								(2)0.01 percent of
				the value of plan assets as of the last day of the preceding plan year.
								(k)Qualified cash
				or deferred arrangementFor
				purposes of this section, the term qualified cash or deferred
				arrangement includes—
								(1)an arrangement described in section
				401(k)(2) of the Internal Revenue Code of 1986, and
								(2)an annuity
				contract described in section 403(b) of such Code that is subject to this
				Act.
								(l)Regulations
				regarding certain productsThe Secretary shall prescribe
				regulations identifying any investment alternatives that may not have specific
				fees associated with the investment, including investment alternatives that
				provide a guaranteed rate of return.
							(m)Plan
				assetsThis section shall not apply to any contract under which
				payment for services is made in a manner that does not involve assets of the
				plan.
							112.Investment Election
		  Information(a)Advance notice of
				available investment optionsThe plan administrator of an
				individual account plan which permits a participant or beneficiary to exercise
				control over the assets in the account of the participant or beneficiary shall
				provide to the participant or beneficiary, with respect to each plan year,
				notice of the investment options available for election under the plan at least
				15 days prior to—
								(1)the participant’s
				initial investment of any contribution made on behalf of such participant,
				and
								(2)the effective
				date of any material change in investment options.
								In the
				case of an automatic contribution arrangement (as defined in subparagraphs (A)
				and (B) of section 514(e)(2)), the notice required under paragraph (1) may be
				provided within any reasonable period prior to such initial investment. With
				respect to the notice required under paragraph (2), the Secretary shall
				prescribe regulations creating exceptions to the 15-day notice requirement in
				circumstances similar to those described in section 101(i)(2)(C).(b)Information
				included in noticeThe notice required under subsection (a)
				shall—
								(1)set forth, with
				respect to each available investment option—
									(A)the name of the
				option,
									(B)the investment
				objectives of the option,
									(C)the risk level
				associated with the option,
									(D)whether the option
				is a comprehensive investment designed to achieve long-term retirement security
				or should be combined with other options,
									(E)whether the
				investment option is actively or passively managed,
									(F)a comparison to a
				nationally recognized market-based index or other investment option that is
				recommended in the retirement industry as a benchmark investment option, as
				identified by the Secretary,
									(G)where, and the
				manner in which, additional plan- and option-specific and generally available
				investment information regarding the option may be obtained,
									(H)the historical
				return and percentage fee assessed against amounts invested under the option,
				and
									(I)include, together
				with any form necessary for making the election of investment options, a
				statement explaining that investment options should be selected not only on the
				basis of the level of fees charged by each option but also on the basis of
				careful consideration of other key factors, including the risk level of the
				option and historical returns by the option, and
									(2)include an
				investment comparison chart, relating to all investment options available under
				the plan, as provided in subsection (c).
								(c)Investment
				comparison chart
								(1)In
				general
									(A)Chart
				requirementsThe notice provided under this section shall include
				an investment comparison chart consisting of a comparison chart of the
				potential service fees that could be assessed against the account of the
				participant or beneficiary with respect to the plan year. The investment
				comparison chart shall be presented in a manner which is easily understood by
				the average participant and include such information as the Secretary
				determines necessary to permit participants and beneficiaries to assess the
				potential services that could be provided in connection with the investment
				options and the potential fees that could be assessed against their accounts
				for such services.
									(B)FormFor
				purposes of this subsection, the potential service fees may be provided in the
				form of a dollar amount or in the form of a formula, such as a percent of
				assets or a dollar charge for each instance that a participant or beneficiary
				enters into a specified transaction. The form of the potential service fees
				shall be consistent throughout the notice.
									(2)Categorization
				of feesThe investment comparison chart shall provide information
				in relation to 4 categories of fees paid by the participant or beneficiary, as
				follows:
									(A)Fees that vary depending on the investment
				options selected by the participant or beneficiary, including expense ratios
				and investment-specific asset-based fees.
									(B)Fees that are
				assessed as a percentage of the total assets in the account of the participant
				or beneficiary, regardless of the investment option selected. Such category
				shall include a statement noting fees and expenses of 1 or more investment
				alternatives which pay for services other than investment management and a
				statement explaining that investment options should be selected not only on the
				basis of the level of fees charged by each option but also on the basis of
				careful consideration of other key factors, including the risk level of the
				option and historical returns by the option.
									(C)Administration and
				transaction-based fees, including plan loan origination fees, possible
				redemption fees, and possible surrender charges, that are either automatically
				deducted each year or result from certain transactions engaged in by the
				participant or beneficiary.
									(D)Fees and expenses
				which may be deducted from participants' or beneficiaries' accounts and which
				are not reflected in subparagraphs (A), (B), and (C).
									(d)EstimationsTo the extent the actual charges or
				percentages required to be disclosed under subsection (b) or (c) are not known,
				the plan administrator may provide a reasonable and representative estimate and
				shall indicate any such estimate as being such an estimate. If any estimate of
				material information provided under this subsection is subsequently determined
				to be materially incorrect, the plan administrator shall provide the correct
				amount in an amended report as soon as is reasonable after such correct amount
				is known.
							(e)Model
				noticeThe Secretary shall prescribe a model notice that may be
				used for purposes of satisfying the requirements of this section, including a
				model investment comparison chart.
							(f)Form and mannerAny notice required under this
				section—
								(1)shall be provided
				in a form and manner prescribed in regulations of the Secretary,
								(2)shall be written
				in a manner so as to be understood by the average plan participant, and
								(3)may be provided
				in written, electronic, or other appropriate form to the extent such form is
				reasonably accessible to persons to whom the notice is required to be
				provided.
								(g)Regulations
				regarding certain productsThe Secretary shall prescribe
				regulations identifying any investment alternatives that may not have specific
				fees associated with them, including investment alternatives that provide a
				guaranteed rate of return. In addition, the Secretary shall prescribe
				regulations providing for distinct reporting of investment alternatives
				that—
								(1)are difficult to
				value with reasonable certainty on an annual basis, or
								(2)do not have
				generally accepted benchmarks for comparison
				purposes.
								.
				(b)Quarterly
			 benefit statementsSection 105 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1025) is amended—
				(1)in subsection
			 (a)(2)—
					(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(B)in subparagraph
			 (B)(ii)—
						(i)in
			 subclause (II), by striking diversified, and and inserting
			 diversified,;
						(ii)in
			 subclause (III), by striking the period and inserting , and;
			 and
						(iii)by adding at
			 the end the following:
							
								(IV)with respect to the portion of a
				participant’s account for which the participant has the right to direct the
				investment of assets—
									(aa)the starting balance of the
				participant’s account,
									(bb)the participant’s vesting
				status,
									(cc)contributions made during the
				quarter, itemizing separately totals for employer and totals for employee
				contributions,
									(dd)interest earnings on the account
				balance during the quarter,
									(ee)actual or estimated fees assessed
				from the account during the quarter, expressed in dollars or as an expense
				ratio,
									(ff)the ending balance of the
				account,
									(gg)the participant’s asset allocation,
				categorized by investment option, including the current asset value, the
				changes in the asset value during the quarter, and the net return for the
				quarter, expressed as an amount and as a percentage, and
									(hh)the performance of the investment
				options selected by the participant during the quarter as compared to at least
				1 nationally recognized market-based index, as identified by the
				Secretary.
									(C)Additional
				requirementsWith respect to a pension benefit plan described
				under paragraph (1)(A)(i), the following shall apply:
									(i)Information to be available upon
				requestAt the request of the participant or beneficiary, the
				plan administrator shall, not later than 30 days after the receipt of such
				request, provide information on the service fees charged against the
				participant’s account for the quarter for each investment option, indicating
				separately—
										(I)fees
				that vary depending on the investment options selected by the participant or
				beneficiary, including expense ratios, investment-specific asset-based fees,
				possible redemption fees, wrap fees, and possible surrender charges,
										(II)fees that are assessed as a percentage
				of the total assets in the account of the participant or beneficiary,
				regardless of the investment option selected,
										(III)administration and transaction-based
				fees, including plan loan origination fees, that are either automatically
				deducted each year or result from certain transactions engaged in by the
				participant or beneficiary, and
										(IV)fees and expenses that may be deducted
				from participants’ or beneficiaries’ accounts that are not reflected in
				subclauses (I), (II), and (III).
										For purposes
				of this clause, the service fees may be provided in the form of a dollar amount
				or in the form of a formula, such as a percent of assets or a dollar charge for
				each instance that a plan participant or beneficiary enters into a specified
				transaction. The form of the service fees shall be consistent throughout the
				statement.(ii)Other
				informationThe plan administrator shall include in such
				quarterly pension benefit statement information relating to the historical
				return and risk of each investment option and the estimated amount that the
				participant needs to save each month to retire at age 65.
									(iii)EstimationsTo
				the extent that the actual charges or percentages required to be disclosed
				under this subparagraph are not known, the plan administrator may provide a
				reasonable and representative estimate and shall indicate any such estimate as
				being such an estimate. If any estimate of material information provided under
				this subparagraph is subsequently determined to be materially incorrect, the
				plan administrator shall provide the correct amount in an amended statement as
				soon as is reasonable after such correct amount is known.
									(iv)Model
				StatementThe Secretary shall prescribe a model quarterly pension
				benefit statement that may be used for purposes of satisfying the requirements
				of this subparagraph or subparagraph (B)(ii).
									(v)Exception for small
				employersAny plan described in paragraph (1)(A)(i) that has
				fewer than 100 participants and beneficiaries may provide the pension benefit
				statement under such paragraph on an annual rather than a quarterly
				basis.
									;
				and
						(2)by adding at the
			 end the following new subsections:
					
						(d)Assistance to
				small employersThe Secretary shall make available to small
				employers—
							(1)educational and compliance materials
				designed to assist such employers in selecting and monitoring service providers
				for individual account plans, investment options under such plans, and fees
				relating to such options, without any bias as to the size of the service
				provider and the way any particular service provider delivers plan services,
				and
							(2)services designed
				to assist small employers in finding and understanding affordable investment
				options for such plans.
							(e)Assistance to
				plan sponsors and plan participants and beneficiariesThe
				Secretary shall provide assistance to plan sponsors of individual account plans
				and participants and beneficiaries under such plans with any questions or
				problems regarding compliance with the requirements of this section.
						(f)Form and mannerAny statement required under this
				section—
							(1)shall be provided
				in a form and manner prescribed in regulations of the Secretary,
							(2)shall be written
				in a manner so as to be understood by the average plan participant, and
							(3)may be provided
				in written, electronic, or other appropriate form to the extent such form is
				reasonably accessible to persons to whom the notice is required to be
				provided.
							(g)Regulations
				regarding certain productsThe Secretary shall prescribe
				regulations identifying any investment alternatives that may not have fees
				associated with them, including investment alternatives that provide a
				guaranteed rate of return. In addition, the Secretary shall prescribe
				regulations providing for distinct reporting of investment alternatives
				that—
							(1)are difficult to
				value with reasonable certainty on an annual basis, or
							(2)do not have
				generally accepted benchmarks for comparison
				purposes.
							.
				(c)EnforcementSection
			 502(c)(7) of such Act (29 U.S.C. 1132(c)(7)) is amended by
			 striking section 101. and inserting section 101, or to
			 provide a statement to participants and beneficiaries or to plan administrators
			 in accordance with section 105(a)(2)(B)(ii), 111, or 112.
			(d)Conforming
			 amendmentThe table of contents in section 1 of such Act, as
			 amended by section 2, is amended by striking the item relating to section 111
			 and inserting the following new items:
				
					
						Sec. 111. Disclosure to employers sponsoring defined
				contribution plans.
						Sec. 112. Investment election
				information.
						Sec. 113. Repeal and effective
				date.
					
					.
			(e)Effective
			 date
				(1)Final
			 regulationsThe Secretary of Labor shall issue final regulations
			 to carry out the amendments made by this section not later than December 31,
			 2010.
				(2)Application of
			 provisionsThe amendments made by this section shall apply to
			 plan years beginning after December 31, 2011.
				3.Annual publication
			 of survey data
			(a)In
			 generalPart 1 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1021 et seq.), as amended by
			 section 2, is amended—
				(1)by redesignating
			 section 113 as section 114; and
				(2)by inserting
			 after section 112 the following new section:
					
						113.Annual publication of survey dataOn an annual basis, the Secretary shall
				survey and publish, on the Internet website of the Department of Labor, data on
				plan investment options and median fee levels of index, lifecycle investment
				options, balanced investment options, and other investment options as the
				Secretary deems
				relevant.
						.
				(b)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 113 and inserting the
			 following new items:
				
					
						Sec. 113. Investment election
				information.
						Sec. 114. Repeal and effective
				date.
					
					.
			4.Enforcement
			 coordination and review by the Department of Labor
			(a)In
			 generalSection 502 of the Employee Retirement Income Security
			 Act of 1974 (29
			 U.S.C. 1132) is amended by adding at the end the following new
			 subsection:
				
					(n)Enforcement
				coordination of certain disclosure requirements and review by the Department of
				Labor
						(1)In
				general
							(A)Notification
				and actionThe Secretary shall notify the applicable regulatory
				authority (including, as determined appropriate by the Secretary, the
				Securities and Exchange Commission or the Comptroller of the Currency) in any
				case in which the Secretary determines that a service provider is engaged in a
				pattern or practice that precludes compliance by plan administrators with
				section 111 or 112. The Secretary shall, in consultation with the applicable
				authority, take such timely enforcement action under this title as is necessary
				to assure that such pattern or practice ceases and desists and assess any
				appropriate penalties.
							(B)DisseminationThe
				Secretary shall widely disseminate to employee pension benefit plans covered by
				this title and their participants and beneficiaries the identity of any service
				providers with respect to such plans found to be engaged in any pattern or
				practice that precludes compliance by plan administrators with section 111 or
				112 and the particulars of such pattern or practice. Prior to the dissemination
				of the identity of any service providers identified and determined by the
				Secretary to be engaged in such a pattern or practice, such service provider
				shall receive a notice of intent to disseminate, an opportunity to request an
				administrative hearing, and a timely appeal to the Secretary.
							(C)RegulationsThe
				Secretary shall issue regulations for the administration and enforcement of
				this subsection.
							(2)Annual audit of
				representative sampling of individual account plansThe Secretary
				shall annually audit a representative sampling of individual account plans
				covered by this title to determine compliance with the requirements of sections
				111 and 112. The Secretary shall annually report the results of such audit and
				any related recommendations of the Secretary to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the
				Senate.
						.
			(b)Review and
			 report to the Congress by the Secretary of Labor relating to reporting and
			 disclosure requirements
				(1)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor (referred to in this subsection as the Secretary) shall
			 review the reporting and disclosure requirements of part 1 of subtitle B of
			 this title and related provisions of the Pension Protection Act of 2006.
				(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 shall make such recommendations as the Secretary considers appropriate to the
			 appropriate committees of the Congress to consolidate, simplify, standardize,
			 and improve the applicable reporting and disclosure requirements so as to
			 simplify reporting for employee pension benefit plans and ensure that needed
			 understandable information is provided to participants and beneficiaries of
			 such plans.
				
